Case 1:19-cr-00504-LAK Document 110

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

eee eee eee eee eee eee x
UNITED STATES OF AMERICA :
ALAN KAUFMAN, and :
TONY GEORGITON, :

Defendants. :
Woe eee x

Filed 08/19/20 Page 1of1

[CORRECTED] NOTICE OF
MOTION

19 Cr. 504 (LAK)

PLEASE TAKE NOTICE that, upon the accompanying Declaration of Max M. Africk,

the exhibits attached thereto, and the accompanying Memorandum of Law, defendant ALAN

KAUFMAN, by and through his attorneys, Petrillo Klein & Boxer LLP, will move this Court,

before the Honorable Lewis A. Kaplan, United States District Judge, for an Order in limine

precluding the admission of certain evidence and argument under the Federal Rules of Evidence,

specifically, Rules 803(6), 803(8), and 403.

Dated: August 18, 2020 Respectfully submitted,

Qulds @.

 

Nelson A. Boxer

Mirah E. Curzer

Max M. Africk

655 Third Avenue

New York, NY 10017
Telephone: (212) 370-0330
nboxer@pkbllp.com
meurzer@pkbllp.com
mafrick@pkbllp.com

Attorneys for Alan Kaufman
